Citation Nr: 0806983	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for PTSD and any acquired psychiatric 
disorder.  

The Board notes that the veteran submitted a notice of 
disagreement, with respect to claims other than those listed 
on the title page, directly to the Board.  The notice of 
disagreement was dated in August 2007.  The veteran noted 
therein that he disagreed with particular determinations made 
by the RO in a rating decision dated in June 2007.  As the 
claims folder was transferred to the Board in connection with 
the present appeal in February 2006 and as the claims folder 
does not contain documentation of any actions that have been 
taken by the RO in connection with unrelated claims since 
that time, the Board is referring this document to the RO for 
consideration of whether a timely notice of disagreement has 
been filed with respect to a RO adjudicatory document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.

In regards to the veteran's claim of entitlement to service 
connection for PTSD, the record shows that the RO, in a June 
2002 decision, denied service connection finding that the 
veteran did not have a current diagnosis of PTSD and had not 
provided any evidence of an in-service stressor.  During the 
course of this appeal, the veteran was provided with a notice 
letter dated in April 2005, after initial adjudication of the 
veteran's claim to reopen in September 2004, which indicated 
that the veteran's claim had been previously denied because 
the veteran had failed to provide new and material evidence 
regarding his claim of entitlement to service connection for 
PTSD.  However, the veteran had not been previously denied 
service connection for failure to provide new and material 
evidence, but rather, for failure to provide evidence that he 
was currently diagnosed with PTSD and for failure to provide 
any evidence of a potential in-service stressor.  As the 
veteran was not provided a notice letter informing him of the 
bases for the prior denial and the evidence needed to reopen 
this claim, this issue must, unfortunately, be remanded, for 
proper notice to be provided to the veteran.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In regards to the veteran's claim of entitlement to service 
connection for acquired psychiatric disorder other than PTSD, 
the record reveals that the Board, in a December 1986 
decision, denied service connection for acquired psychiatric 
disorder finding that the veteran's treatment in service for 
psychiatric symptoms did not reveal a chronic acquired 
psychiatric disorder but were only acute and transitory 
psychiatric symptoms.  In addition, the Board noted that 
there were no complaints or findings of a psychiatric 
disorder until many years after service.  During the course 
of this appeal, the veteran was provided with a letter dated 
in June 2004 which indicated that the veteran's claim had 
been previously denied in January 1976, rather than in 
December 1986.  However, the letter did not inform the 
veteran of the specific evidence needed to reopen his claim, 
specifically evidence showing that the veteran had a chronic 
disease in service or evidence associating his current 
psychiatric disorder with the psychiatric symptoms suffered 
in service.  As such, this issue must, unfortunately, be 
remanded, for properly specific notice to be provided to the 
veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reveals that the veteran is receiving continuous 
treatment for his psychiatric disorder at the VA outpatient 
clinic in Jacksonville, Florida.  However, no VA treatment 
records, regarding the veteran's psychiatric disorder, dated 
after January 28, 2003, have been associated with his claims 
folder.  Because records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of the claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), and since they likely contain pertinent findings 
and conclusions, the RO must associate these records with the 
claims folder.  Further, the law requires VA to obtain these 
outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The letter must also state the basis of 
the prior denials (December 1986 and June 
2002) and indicate what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient. 

2.  Contact the veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him since 
service for his psychiatric disorder and 
PTSD.  This should specifically include 
records of his care at any VA Medical 
Center dated since separation from 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  Attempt to obtain VA medical 
treatment records pertaining to the 
veteran from January 28, 2003, to the 
present.  

4.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




